Citation Nr: 1709310	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  13-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to April 30, 2009, for service-connected left foot disability with hammer toes, pes planus, metatarsalgia, and tinea pedis (hereinafter "left foot disability").  

2.  Entitlement to a rating in excess of 10 percent prior to April 30, 2009, for service-connected right foot disability with hammer toes, pes planus, metatarsalgia, and tinea pedis (hereinafter "right foot disability").  

3.  Entitlement to a rating in excess of 30 percent prior to September 29, 2011, and as of April 1, 2012, for service-connected bilateral hammer toes, pes planus, metatarsalgia, tinea pedis, and neuralgia (hereinafter "bilateral foot disability").  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Benjamin D. Walters, Esq.


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active air service from August 1999 to September 1999 and active military service from March 2003 to April 2005.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
 
Concerning the right and left foot disabilities, service connection was granted in November 2005 and each disability was assigned an initial 10 percent rating.  During the course of the Veteran's appeal, an October 2009 rating decision terminated the separate ratings for the right and left foot disabilities and recharacterized them as bilateral hammer toes, pes planus, metatarsalgia, and tinea pedis.  A higher combined evaluation of 30 percent, effective April 30, 2009, was assigned for the bilateral foot disability.  The issues on appeal have been set forth on the title page to reflect this recharacterization of the Veteran's disability.  In addition, because a claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Since the October 2009 rating decision did not award the Veteran the maximum rating for his bilateral foot disability, the issue remains in appellate status.  

The Board notes that from September 29, 2011, to April 1, 2012, the Veteran was assigned a temporary total disability rating for his bilateral foot disability as a result of surgical or other treatment requiring the need for convalescence.  Therefore, the Board has limited its consideration of the bilateral foot disability rating accordingly.

In a July 2015 letter, the Veteran's representative requested a copy of the Veteran's claims file.  The Board has interpreted the correspondence as a request for assistance under the Freedom of Information Act (FOIA).  In December 2015, the Board acknowledged the request for records and stated that the request had been forwarded to the VA RO in Atlanta.  Upon review of the claims file, there is no indication that the VA RO has fulfilled the representative's request for a copy of the Veteran's claims file.  As the Veteran's claims are being remanded for additional development, there is no prejudice to the Veteran in referring his FOIA request to the agency of original jurisdiction (AOJ) for appropriate action.


REMAND

The Board finds that additional development is required before the claims on appeal are decided. 

As noted above, the Veteran's representative made a FOIA request for a copy of the Veteran's claims file in a July 2015 letter.  To date, the requested documents have not been provided.  Thus, on remand, the AOJ must provide the Veteran and his representative with a copy of the claims file pursuant to the July 2015 request, and in accordance with procedures for complying with a FOIA request. 

In his May 2013 substantive appeal, the Veteran requested a videoconference hearing before a member of the Board.  In a December 2014 statement, the Veteran indicated that he wished to withdraw his request for a Travel Board hearing.  However, an August 2015 letter from the Veteran's representative stated that the Veteran desired a videoconference hearing at the Atlanta VA RO.  The Appellant has not been scheduled for the requested hearing.  Because hearings before the Board at the RO are scheduled by the RO, remand is necessary.  38 C.F.R. § 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Review the July 2015 FOIA request and provide the Veteran's representative with a copy of the Veteran's claims file.  The appropriate paperwork should be generated and included in the claims file indicating that the FOIA request has been honored.  Thereafter, afford the Veteran and his representative an appropriate period of time to respond with additional evidence and/or argument. 

2.  Then, schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran and his representative of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

